DETAILED ACTION
The communication dated 7/18/2022 has been entered and fully considered.
Claims 1-19 are amended. Claims 20-29 are new. Claims 1-29 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendments and Arguments	
The Applicant’s amendments have overcome the 112(b) rejections set forth in the Non-Final Office Action of 3/18/2022. Therefore, the 112(b) rejections have been withdrawn.
Applicant’s arguments, see pg. 9, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that the newly added limitation is not taught in either SUUTARINEN nor VONLIMBURG. The Examiner agrees that SUUTARINENT nor VONLIMBURG teach the newly added limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Objections
Claim 17 is objected to because of the following informalities:  “wherein wherein” should read “wherein” in lines 1-2.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “A storage apparatus” should read “The storage apparatus” in line 1.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 25 been renumbered 26.
Misnumbered claim 26 been renumbered 27.
Misnumbered claim 27 been renumbered 28.
Misnumbered claim 28 been renumbered 29.
Misnumbered claim 29 been renumbered 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vappula (U.S. 6,276,657), hereinafter VAPPULA.
Regarding claim 1, VAPPULA teaches: A formwork assembly for laterally delimiting a surface to be concreted on a formwork surface (VAPPULA teaches a formwork system [Abstract]), comprising: a base body which can be releasably fixed to the formwork surface (VAPPULA teaches a base body (side part (1, 7)) which can be removably attached to a casting bed [Abstract]); an attachment element (VAPPULA teaches a fixing element (vertical stiffeners (2)) [Fig. 2; Col. 2, lines 20-23]); a fixing device with which the attachment element can be fixed releasably to the base body (VAPPULA teaches an attachment element (fastening magnet that has a body (10)) [Col. 2, lines 45-48]); and a centering device which is separate from the fixing device and with which the attachment element, upon fixing of the attachment element to the base body, can be automatically aligned relative to the base body (VAPPULA teaches a pin (6) for adjusting [Col. 2, lines 65-67 – Col. 3, lines 1-5]), and the base body, and the attachment element can be arranged in a fixed state together on the formwork surface and can be removed from the formwork surface (VAPPULA teaches the base body (7, 1) and the attachment (vertical stiffeners (2) can be fixed together [Col. 2, lines 35-39]. VAPPULA teaches the base body can be removable attachable [Abstract]), wherein the fixing device is arranged between a side of the attachment element facing towards the base body and a side surface of the base body facing towards the attachment element (VAPPULA shows the fixing device (10) is arranged between a side of the attachment element (2) facing the base body (7, 1) and a side surface of the base body (1, 7) facing towards the attachment element (2) [Fig. 7]).
Claim(s) 10-13, 24-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER, as evidenced by Khoshnevis (U.S. PGPUB 2015/0300036), hereinafter KHOSHNEVIS.
Regarding claim 10, SCHLUSSELBAUER teaches: A storage apparatus for the formwork assembly according to claim 1 (SCHLUSSELBAUER teaches a storage area [0022]), wherein the storage apparatus has a release device for releasing the fixing between the base body and the attachment element (SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066], and the mould release position would inherently have a fixing released that is holding the mold. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have gripping mechanisms that spread apart to perform a grabbing motion, as evidenced by KHOSHNEVIS shown in Figure 10B.).
Regarding claim 11, SCHLUSSELBAUER teaches: wherein the storage apparatus includes a gripping device for transporting the base body or the attachment element (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have gripping mechanisms that spread apart to perform a grabbing/gripping motion, as evidenced by KHOSHNEVIS shown in Figure 10B.).
Regarding claim 12, SCHLUSSELBAUER teaches: wherein the gripping device comprises a magnetic gripper or has at least one head pivotable about an axis which in a position of use is substantially horizontal or is adapted to be displaceable in three mutually perpendicular directions in space (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently can move in various directions including three directions, as evidenced by KHOSHNEVIS [0046; Fig. 10B]).
Regarding claim 13, SCHLUSSELBAUER teaches: wherein the storage apparatus includes: a transport device for transporting the base body or the attachment element from and to a formwork robot or an operator (SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066]. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213].),; or a storage facility for the base body or the attachment element (SCHLUSSELBAUER teaches the casting moulds are put into storage areas [0066]). SCHLUSSELBAUER teaches the transfer unit (310) has a slide table (311), that is a displacement slide, that is movable to transfer the casting mould to the storage area [0087-0088]. SCHLUSSELBAUER teaches the mould is movable between the release position and storage position, indicating that the mould is displaceable).
Regarding claim 24, SCHLUSSELBAUER teaches: wherein the release device includes two spreading elements displaceable relative to each other (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have gripping mechanisms that spread apart to perform a grabbing motion, as evidenced by KHOSHNEVIS shown in Figure 10B.).
Regarding claim 25, SCHLUSSELBAUER teaches: wherein the gripping device is adapted to be displaceable in three mutually perpendicular directions in space, and wherein linear guides are provided to provide the displaceability (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently can move in various directions including three directions and have linear guides (109), as evidenced by KHOSHNEVIS [0046; Fig. 10B]).
Regarding claim 27, SCHLUSSELBAUER teaches: wherein the storage facility comprises a displaceable tray (SCHLUSSELBAUER teaches the transfer unit (310) has a slide table (311), that is a displacement slide, that is movable to transfer the casting mould to the storage area [0087-0088]. SCHLUSSELBAUER teaches the mould is movable between the release position and storage position, indicating that the mould is displaceable).
Claim(s) 14-17 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUUTARINEN (WO 2015-101719 A1, provided in IDS of 8/26/2020).
Regarding claim 14, SUUTARINEN teaches: An assembly comprising the formwork assembly according to claim 1 (SUUTARINEN teaches an assembly comprising the side element (12) [Figs 1a-1b]) and a formwork robot with which the one base body together with the attachment element can be automatically arranged on the formwork surface at a predetermined position (SUUTARINEN teaches that the side element can be moved using an overhead crane and also by a robot [pg. 7, lines 5-7]. SUUTARINEN teaches the side element with the base (14) can be fixed to the table by the robot when the robot grips the magnetic attachments (29) and the robot positions the side elements precisely on the table [pg. 11, lines 14-27]).
Regarding claim 15, SUUTARINEN teaches: wherein the fixing of the base body at the formwork surface can be automatically released by the formwork robot, and the base body can be automatically removed from the formwork surface together with the attachment element (SUUTARINEN teaches the side element (12) intended for robotic operation and the side elements can be used with a robot with jaws [pg. 11, lines 16-19]. SUUTARINEN teaches the side elements, which include the base (14) with magnets (29), are gripped by the robot and the robot uses its jaws to position the side elements and releases the side elements [pg. 11, lines 21-24]).
Regarding claim 16, SUUTARINEN teaches: A method of producing a formwork on a formwork surface (SUUTARINEN teaches forming panels [pg. 1, lines 5-20]. SUUTARINEN teaches a casting table (10) [pg. 5, lines 5-10]) using the formwork assembly according to claim 1 (SUUTARINEN teaches using placeable side elements (12) [pg. 5, lines 5-15]), the method comprising: providing the base body and the attachment element (SUUTARINEN teaches a basic element (14) and an additional element (15) [pg. 5, lines 30-35]); automatically aligning the attachment element by the centering device relative to the base body (SUUTARINEN teaches the additional element locks into its final position and attitude [pg. 15, lines 100-15]. SUUTARINEN teaches the side element (12) also includes means (16) for attaching the basic element (14) and the additional element (15) [pg. 13, lines 25-30]. SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]); releasably and automatically fixing the attachment element to the base body by the fixing device (SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50, which are being interpreted as fasteners), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]. SUUTARINEN teaches a secure attachment is achieved, which can be detached and attached [pg. 15, lines 1-3; pg. 15, lines 14-17]); automatically arranging the base body together with the attachment element by a formwork robot on the formwork surface at a predetermined position (SUUTARINEN teaches each robot grip (30) extends above the additional element (15) that is on the base body (14) and at a predetermined position [Fig. 6; pg. 12, lines 25-31]); and releasably fixing the base body to the formwork surface by the formwork robot (SUUTARINEN teaches the side element (12), which includes the additional element (15) and base body (14) can be moved and places using a robot [pg. 15, lines 27-31]. SUUTARINEN teaches the process of being used is automatic manufacturing [pg. 15, lines 31-32]).
Regarding claim 17, SUUTARINEN teaches: wherein the base body is one of a plurality of base bodies and the attachment element is one of a plurality of attachment elements, and wherein the automatically aligning, the releasably and automatically fixing, the automatically arranging and the releasably fixing are repeated for each of the base bodies and attachment elements until a predetermined surface to be concreted is completely laterally delimited (SUUTARINEN teaches the side element (12) intended for robotic operation and the side elements can be used with a robot with jaws [pg. 11, lines 16-19]. SUUTARINEN teaches the side elements, which include the base (14) with magnets (29), are gripped by the robot and the robot uses its jaws to position the side elements and releases the side elements [pg. 11, lines 21-24]. SUUTARINEN shows several side elements (12) are used to create a predetermined surface [Figs. 1a-1b]).
Regarding claim 30, SUUTARINEN teaches: wherein after the predetermined surface to be concreted is completely laterally delimited, the predetermined surface is then concreted (SUUTARINEN teaches the side element (12) intended for robotic operation and the side elements can be used with a robot with jaws [pg. 11, lines 16-19]. SUUTARINEN teaches the side elements, which include the base (14) with magnets (29), are gripped by the robot and the robot uses its jaws to position the side elements and releases the side elements [pg. 11, lines 21-24]. SUUTARINEN shows several side elements (12) are used to create a predetermined surface [Figs. 1a-1b]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1, provided in IDS of 8/26/2020), in view of POLLE (EP 3147094 A2).
Regarding claim 1, SUUTARINEN teaches: A formwork assembly for laterally delimiting a surface to be concreted on a formwork surface (SUUTARINEN teaches a formwork assembly (12) [pg. 5, lines 5-10]), comprising: a base body which can be releasably fixed to the formwork surface (SUUTARINEN teaches a basic element (14) [pg. 5, lines 30-35]); an attachment element (SUUTARINEN teaches an additional element (15) [pg. 5, lines 30-35]); a fixing device with which the attachment element can be fixed releasably to the base body (SUUTARINEN teaches the additional element locks into its final position and attitude [pg. 15, lines 100-15]. SUUTARINEN teaches the side element (12) also includes means (16) for attaching the basic element (14) and the additional element (15) [pg. 13, lines 25-30]. SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50, which are being interpreted as fasteners), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]. SUUTARINEN teaches a secure attachment is achieved, which can be detached and attached [pg. 15, lines 1-3; pg. 15, lines 14-17]. SUUTARINEN teaches that the attachments also have attachment claws (51, which are also fasteners) [pg. 15, lines 4-5]. In the alternative, SUUTARINEN teaches magnetic attachments (29) to attach the additional element (15) to the base (14) [pg. 11, lines 4-12; Fig. 7b]); and a centering device which is separate from the fixing device and with which the attachment element, upon fixing of the attachment element to the base body, can be automatically aligned relative to the base body, and the base body, and the attachment element can be arranged in a fixed state together on the formwork surface and can be removed from the formwork surface (SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50, which are being interpreted as fasteners), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]. SUUTARINEN teaches a secure attachment is achieved, which can be detached and attached [pg. 15, lines 1-3; pg. 15, lines 14-17]. SUUTARINEN teaches that in between the basic element (14) and the additional element (15) there is a gap which is arranged to be adjustable using the adjustment means (17), which means (16) are arranged as the adjustment means (17) [pg. 6, lines 1-3; claim 1]), wherein the fixing device is arranged between a side of the attachment element facing towards the base body and a side surface of the base body facing towards the attachment element.
SUUTARINEN is silent as to: wherein the fixing device is arranged between a side of the attachment element facing towards the base body and a side surface of the base body facing towards the attachment element. In the same field of endeavor, workpieces, POLLE teaches an attachment element (104) that is arranged with a fixing device (114) [0082; Fig. 22(a)]. The fixing device is fixed onto the side surface of the base body (28) [Fig. 22(b); 0083]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUUTARINEN to have the fixing device arranged between a side of the attachment element facing towards the base body and a side surface of the base body facing the attachment element, as suggested by POLLE, in order to prevent the attachment device (104) from moving [0083].
Regarding claim 2, SUUTARINEN teaches: wherein the fixing device and the centering device are structurally different (SUTARINEN teaches the attachment claws (51) are structurally different than the centering devices (attachments (49)) [pg. 15, lines 1-5]).
Regarding claim 3, SUUTARINEN teaches: wherein the centering device includes a centering pin and an opening for receiving the centering pin (SUUTARINEN teaches a pin (36) is in the attachment magnet (29), which can be lifted using a tool and the pin is attached to the base (14) and additional element (15) [pg. 12, lines 19-25; Fig. 2b]).
Regarding claim 4, SUUTARINEN teaches: wherein the attachment element has a side facing towards the surface to be concreted, the side of the attachment element facing toward the surface to be concreted and the side of the attachment element facing towards the base body being opposite sides (SUUTARINEN teaches the additional element (15) has a side facing towards the surface of the concrete and an opposite side facing towards the base (14) [Fig. 5, 8a-8b; pg. 13, lines 10-35]. SUUTARINEN shows the additional element (15) has a contour in the surface [Fig. 5]).
Regarding claim 5, LIMBURG teaches: wherein the attachment element has, on the side facing towards the base body, at least one concrete screening device in order to prevent penetration of concrete into an intermediate space between the attachment element and the base body in a state in which the attachment element is releasably fixed to the base body (LIMBURG teaches in order to prevent penetration of concrete into a gap between the formwork piece and the formwork base when filling the formwork with concrete, it has been found to be helpful if the magnet device exerts a force on the formwork support in the lowered position of the magnet member to press the support to the formwork base/surface [0009]).
Regarding claim 6, SUUTARINEN teaches: wherein the attachment element is of a substantially plate-shaped configuration (SUUTARINEN shows the additional element (15) is substantially plate-shaped [Fig. 10]).
Regarding claim 7, SUUTARINEN teaches: wherein the fixing device includes at least one permanent magnet, and at least one magnetizable region arranged on the attachment element (SUUTARINEN teaches magnetic attachment (29) attached to the base (14) [Fig. 7b].).
Regarding claim 8, SUUTARINEN teaches: wherein the base body (14) has an underside which faces towards the formwork surface in a state in which the base body is fixed to the formwork surface (SUUTARINEN shows the base (14) is fixed to the surface of the table (10) [Fig. 1a-1b] and can be fixed by magnetic attachment (29) [pg. 1, lines 15-25].), and has a side surface facing towards the attachment element in a state in which the attachment element is releasably fixed to the base body (SUUTARINEN shows the base (14) is fixed to the surface of the table (10) [Fig. 1a-1b] and can be fixed by magnetic attachment (29) [pg. 1, lines 15-25]. SUUTARINEN teaches the additional element (15) is releasably fixed to the base (14) that has a side surface towards the additional element (15) [Fig. 8a]), wherein in a region in which the underside meets the side surface, the base body has at least one recess so that in the state in which the base body is fixed to the formwork surface, the base body has in that region a spacing relative to the formwork surface (SUUTARINEN shows there are recesses on both sides to the side element (12) [Fig. 8a-8b], which would inherently have a recess when put against the table (10)).
Regarding claim 9, SUUTARINEN teaches: wherein the base body has at least one formwork surface fixing device for releasably fixing the base body to the formwork surface, or at least one engagement means for a formwork robot (SUUTARINEN teaches magnetic attachments (29) used for attached the side element to the table (10) and the magnetic attachments are used with robots [pg. 11, lines 15-23).
Regarding claim 20, SUUTARINEN teaches: wherein the formwork surface is a pallet or a formwork table (SUUTARINEN teaches a casting table (10) [pg. 5, lines 5-10]), and wherein the fixing device is configured to automatically fix the attachment element to the base body (SUUTARINEN teaches magnetic attachments (29) to attach the additional element (15) to the base (14) [pg. 11, lines 4-12; Fig. 7b], which would automatically attach the element (15) to the base (14)).
Regarding claim 21, POLLE further teaches: wherein the centering pin is arranged on the attachment element and the opening is arranged on the base body (POLLE teaches a permanent magnet (108) on the base body (28) [Fig. 21(b); 0083]).
Regarding claim 22, POLLE further teaches: wherein the side facing toward the surface to be concreted has at least one contour portion differing from a plane for producing a predetermined contour at a side surface of a precast concrete part to be produced (POLLE teaches an anchor block (110) which is facing towards the surface to be concreted and would be producing a contour different from the other surface, which would be flat and have a predetermined contour [Fig. 22(c); 0082]).
Claim(s) 2-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1) and POLLE (EP 3147094 A2),  as applied to claim 1 above, and further in view of Vappula (U.S. 6,276,657), hereinafter VAPPULA.
Regarding claim 2, SUUTARINEN and POLLE teach all of the claimed limitations as stated above. In the alternative, in the same field of endeavor, formwork, VAPPULA teaches: wherein the fixing device and the centering device are structurally different (VAPPULA teaches a base body (side part (1, 7)) which can be removably attached to a casting bed [Abstract]. VAPPULA teaches an attachment element (vertical stiffeners (2)) [Fig. 2; Col. 2, lines 20-23]. VAPPULA teaches a fixing element (fastening magnet that has a body (10)) [Col. 2, lines 45-48]. VAPPULA teaches a pin (6) for adjusting [Col. 2, lines 65-67 – Col. 3, lines 1-5]. VAPPULA shows the fixing element and the pin (6) are structurally different elements [Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUUTARINEN and POLLE, by having the pin and fixing element be structurally different, as suggested by VAPPULA, in order to removable attach a side part easily and quickly [Col. 1, lines 60-62].
Regarding claim 3, VAPPULA further teaches: wherein the centering device includes a centering pin and an opening for receiving the centering pin (VAPPULA teaches a centering pin (6) [Fig. 7], which would inherently have tan opening for receiving the centering pin).
Regarding claim 21, VAPPULA further teaches: wherein the centering pin is arranged on the attachment element and the opening is arranged on the base body (VAPPULA shows the centering pin is arranged on the attachment element (2) and the opening appears to be on the base body (1) [Fig. 7]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Limburg et al. (U.S. PGPUB 2009/0045316), hereinafter LIMBURG, in view of Holawe (U.S. PGPUB 2005/0144886), hereinafter HOLAWE.
Claim(s) 2-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1) and POLLE (EP 3147094 A2),  as applied to claim 1 above, and further in view of Holawe (U.S. PGPUB 2005/0144886), hereinafter HOLAWE.

Regarding claim 3, SUUTARINEN and POLLE teach all of the limitations stated above. In the alternative, in the same field of endeavor, formwork, HOLAWE teaches a pivoting head is attached to a beam body (16) and the pivoting head (20) has a holder (46) that is linked by pins (48, 70) [Figs. 2-3; 0035-0036]. HOLAWE also shows pins are connected to the pivoting heads (20) to the beam body (16) [Fig. 3].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUUTARINEN and POLLE, by having a centering pin in the centering device, as suggested by HOLAWE, in order to have a product that is improved in an efficient manner [0005] and a higher degree of flexibility on use of a formwork table [0010].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1), in view of SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER.
Regarding claim 18, SUUTARINEN teaches all of the limitations stated above, but is silent as to: further comprising for dismantling the formwork: automatically releasing the fixing of the base body to the formwork surface by the formwork robot; automatically removing the base body together with the attachment element from the formwork surface by the formwork robot; and releasing the base body and the attachment element from each other, and cleaning or positioning the base body and the attachment element in at least one storage facility.
In the same field of endeavor, concrete, SCHLUSSELBAUER teaches an automated demoulding and assembly area (100) is provided, and the introduced moulds with an already cured concrete product can be demoulded for automated release of the finished concrete product [0075].  SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066], and the mould release position would inherently have a fixing released that is holding the mold. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213]. After removable and release of the concrete product, can be cleaned and assembled to form a newly assembled casting mould [0075]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SCHLUSSELBAUER, by releasing the mould and have it cleaned, as suggested by SCHLUSSELBAUER, in order to produce concrete products in an automated and efficient manner at lower cost [0040].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1), in view of SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER, as evidenced by Khoshnevis (U.S. PGPUB 2015/0300036), hereinafter KHOSHNEVIS.
Regarding claim 19, SUUTARINEN teaches all of the limitations as stated above, but is silent as to: further including at least one storage apparatus having at least one release device for releasing the fixing between the base body and the attachment element, the at least one release device including two spreading elements displaceable relative to each other. In the same field of endeavor, concrete, SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066], and the mould release position would inherently have a fixing released that is holding the mold. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have gripping mechanisms that spread apart to perform a grabbing motion, as evidenced by KHOSHNEVIS shown in Figure 10B. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SCHLUSSELBAUER, by having a storage area, as suggested by SCHLUSSELBAUER, in order to produce concrete products in an automated and efficient manner at lower cost [0040].
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER, as evidenced by Khoshnevis (U.S. PGPUB 2015/0300036), hereinafter KHOSHNEVIS, in view of Altschaffl (DE 102013210341 A1), hereinafter ALTSCHAFFL.
Regarding claim 26, SCHLUSSELBAUER is silent as to: wherein the transport device includes a roller track, and the storage facility is adapted to be displaceable. In the same field of endeavor, formwork, ALTSCHAFFL teaches storage devices that are on roller tracks [0010]. It would have been obvious to one of ordinary skill in the art to modify SCHLUSSELBAUER, by having a storage device on roller tracks, as suggested by ALTSCHAFFL, in order to store and move the materials around easily [0010].
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1), in view of NARATA (JP 2000145140 A).
Regarding claim 28, SUUTARINEN teaches: the base body can be automatically releasably fixed to the formwork surface (SUUTARINEN teaches the side element with the base (14) can be fixed to the table by the robot when the robot grips the magnetic attachments (29) and the robot positions the side elements precisely on the table [pg. 11, lines 14-27]), but is silent as to the predetermined position is predetermined by CAD data. In the same field of endeavor, formwork, NARATA teaches positions are predetermined by CAD data [0007; 0010]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUUTARINEN, by having the positions predetermined by CAD data, as suggested by NARATA, in order to assemble the formwork with high accuracy without required the skill of a formworker [0018].
Regarding claim 29, SUUTARINEN teaches: wherein the formwork surface is a pallet or a formwork table (SUUTARINEN teaches each robot grip (30) extends above the additional element (15) that is on the base body (14) and at a predetermined position [Fig. 6; pg. 12, lines 25-31]), wherein the predetermined position is predetermined by CAD data, and wherein the releasably fixing of the base body to the formwork surface is performed automatically by the formwork robot (SUUTARINEN teaches the side element (12), which includes the additional element (15) and base body (14) can be moved and places using a robot [pg. 15, lines 27-31]. SUUTARINEN teaches the process of being used is automatic manufacturing [pg. 15, lines 31-32]), but is silent as to having predetermined positions predetermined by CAD data. In the same field of endeavor, formwork, NARATA teaches positions are predetermined by CAD data [0007; 0010]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUUTARINEN, by having the positions predetermined by CAD data, as suggested by NARATA, in order to assemble the formwork with high accuracy without required the skill of a formworker [0018].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748